DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2 and 5-24 are allowed.
Claims 3-4 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 10,432,315 B2) Janet Chen et al., (US 2002/0171908 A1) Nigel Copner et al., (US 2006/0182154 A1) Takuo Tanaka et al., (US 2018/0091228 A1) Andrew Kowalevicz et al., has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, an optical receiver comprising: 
an optical resonator assembly including at least one optical resonator configured to receive an input optical signal, to accumulate optical signal energy inside the at least one optical resonator based at least in part on the input optical signal, and to produce an intensity modulated output optical signal, an intensity modulation of the output optical signal being representative of a modulation of the input optical signal; 

a controller coupled to the detector and to the optical resonator assembly, the controller being configured to provide a first control signal to tune an optical length of the at least one optical resonator to optimize an operating point of the at least one optical resonator based on characteristics of the input optical signal, wherein the at least one optical resonator is an etalon that includes: 
a first semi-reflective surface positioned to receive the input optical signal; and 
a second semi-reflective surface positioned facing the first semi-reflective surface, wherein the at least one optical resonator is configured to accumulate the optical signal energy inside the at least one optical resonator and between the first semi-reflective surface and the second semi-reflective surface to approach a steady-state output value of the output optical signal, 
wherein the at least one optical resonator further includes a material interposed between the first semi-reflective surface and the second semi-reflective surface, and wherein the controller is configured to apply the first control signal to alter one or more properties of the material to thereby change the optical length of the at least one optical resonator.

Regarding claim 16, a method of optimizing an operating point of an etalon used in an optical receiver, the method comprising: 
receiving an input optical signal at the etalon; 
accumulating optical signal energy within the etalon based at least in part on the input 
emitting an intensity-modulated output optical signal from the etalon, the intensity modulation of the output optical signal being representative of a modulation of the input optical signal; 
identifying the modulation of the input optical signal based at least in part on the intensity modulation of the output optical signal; and 
providing a first control signal to tune an optical length of the etalon to optimize the operating point of the etalon based on characteristics of the input optical signal, wherein the etalon includes a pair of semi-reflective surfaces, and wherein tuning the optical length of the etalon includes applying the first control signal to alter one or more properties of a material interposed between the pair of semi-reflective surfaces to change the optical length of the etalon.
Regarding claim 17, a method of optimizing an operating point of an etalon used in an optical receiver, the method comprising: 
receiving an input optical signal at the etalon; accumulating optical signal energy within the etalon based at least in part on the input optical signal; 
emitting an intensity-modulated output optical signal from the etalon, the intensity modulation of the output optical signal being representative of a modulation of the input optical signal; 
identifying the modulation of the input optical signal based at least in part on the intensity modulation of the output optical signal; and 
tuning an optical length of the etalon to optimize the operating point of the etalon based on characteristics of the input optical signal, wherein the etalon includes a pair of semi-reflective surfaces, and 
wherein tuning the optical length of the etalon includes applying a first control signal to alter one or more properties of a material interposed between the pair of semi-reflective surfaces to change the optical length of the etalon, wherein the pair of semi-reflective surfaces isApplication No. 16/929,7986Docket No.: R2065-704510(18-11185)Amendment dated December 29, 2021 Reply to Office Action of September 30, 2021configured to at least partially trap the optical signal energy in the material interposed between the pair of semi-reflective surfaces by reflecting a portion of optical signal energy between the pair of semi-reflective surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
 (US 20140240711 A1) 	Tomonori Matsushita,  
(US 2014/0314406 A1) 	Jared Zerbe et al., 
(US 2018/0102853 A1) 	Benjamin Dolgin et al., 
(US 20140240711 A1) 	Tomonori Matsushita, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636